                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    JOHNNIE HARRIS                                                                  CIVIL ACTION

    VERSUS                                                                      NO. 18-7685-DMD

    SHERIFF MARLIN GUSMAN, ET AL.


                                     ORDER AND REASONS

         Plaintiff has filed another motion for summary judgment with respect to his claim against

Captain Taylor. 1 The Court denied plaintiff’s prior motion for summary judgment on that claim. 2

         Plaintiff originally stated his claim against Captain Taylor as follows:

         I wrote and complained to Captain Taylor since 7/30/2018 that I had not received
         my full liquid diet. I personally watched a nurse enter my paper-work into the
         computer system and for me not to be able to eat until 8/3/2018 there’s no excuse.
         Captain Taylor never responded to me personally. Somebody told me that they
         were just informed of my diet and they sent a form for me to sign for my diet (5)
         days after it was ordered and it still took (2) more days just to receive my first meal
         since 7/26/2018. 3

He later added the following allegations:

                  To farther substantiate Plaintiff’s case Dr. Xuong Nguyen stated that he
         himself sent multiple urgent notices to Captain Taylor and the kitchen staff
         concerning Plaintiff’s liquid diet. So to say that Captain Taylor was unaware of the
         situation is not true.
                  … Because by Doctor Xuong Nguyen statement alone tells the Court that
         his urgent notices with straight to her computer or her desk. 4

         As previously explained, the Court may grant summary judgment only when no genuine

issue of material fact exists and the mover is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(c). In the instant case, a genuine issue of material fact remains in dispute, namely whether



1
  Rec. Doc. 67.
2
  Rec. Docs. 51 and 60.
3
  Rec. Doc. 11, p. 3.
4
  Rec. Doc. 63, pp. 4-5.
Captain Taylor was in fact personally (1) aware that plaintiff was not receiving his liquid diet or

(2) involved with the failure to provide that diet. Therefore, although the claim against Captain

Taylor will be allowed to proceed pending further development by the parties, the Court again

finds that plaintiff is not entitled to summary judgment on the claim at this stage of the proceedings.

       Accordingly,

       IT IS ORDERED that plaintiff’s motion for summary judgment, Rec. Doc. 67, is

DENIED.

       New Orleans, Louisiana, this _______
                                      6th day of April, 2020.




                                               __________________________________________
                                               DANA M. DOUGLAS
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
